UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2007 Federal Agricultural Mortgage Corporation (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 0-17440 52-1578738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1133 Twenty-First Street, N.W., Suite 600, Washington, D.C. 20036 (Address of principal executive offices)(Zip Code) (Zip Code) Registrant’s telephone number, including area code:(202) 872-7700 No change (Former name or former address, if changed since last report) Item 2.02. Results of Operations and Financial Condition. On August 9, 2007, the Registrant issued a press release to announce the Registrant’s financial results for second quarter 2007 and a conference call to discuss those results and the Registrant’s Quarterly Report on Form 10-Q for the quarter ended June30, 2007.A copy of the press release is attached to this report as Exhibit 99 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Exhibits: 99 Press release dated August 9, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FEDERAL AGRICULTURAL MORTGAGE CORPORATION By:/s/ Jerome G. Oslick Name:Jerome G. Oslick Title:Vice President – General Counsel Dated:August 9, 2007
